DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	In light of the amendment filed 9/14/21, the rejection of claims 3-10 and 14-20 under 35 U.S.C. 112(b) is withdrawn.

Allowable Subject Matter
Claims 3-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

As amended in the response filed 9/14/21, the limitations “wherein the display panel comprises MxN pixel units and N+1 rows of gate line groups, and each of the plurality of pixel units comprises a first sub-pixel, a second sub-pixel, and a third sub-pixel; a first sub-pixel of a pixel unit in an (n)-th row and an (m)-th column is connected to a first gate line in the (n)-th row, a second gate line in the (n)-th row, a sensing line in the (m)-th column, and a data line in the (m)-th column, respectively; a second sub-pixel of the pixel unit in the (n)-th row and the (m)-th column is connected to a first gate line in an (n+1)-th row, a second gate line in the (n+1)-th row, a sensing line in an (m+1)-th column, and a data line in the (m)-th column, respectively; a third sub-pixel of the pixel .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616.  The examiner can normally be reached on Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626